DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-4) in the reply filed on November 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (US 2005/0136330).
Regarding Claim 1, Mao et al. teaches a silicon/carbon composite particle electrode material  (Para. [0055]) used in a lithium ion battery (claim 60) (i.e. a lithium ion battery silicon carbon electrode material) comprising a large graphite particle (Fig. 1) (i.e. a graphite particle) and a carbon coating on the graphite particle (Para. [0066]) wherein the coating material includes resins (Para. [0026]) (i.e. a resin carbon layer) coated smoothly (Para. [0009], [0044]) on the surface of the graphite particle and the carbon coating comprising silicon particles(Para. [0066] and Fig. 1) (i.e. wherein a silicon and a conductive material are coated in the resin carbon layer).
Regarding Claim 3, Mae et al. teaches all of the elements of the independent claim as explained above.
Mae et al. further teaches the graphite particle size is 5 micrometers (Para. [0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2005/0136330) in view of Jang (US 2020/0119338).
Regarding Claim 2, Mae et al. teaches all of the elements of the independent claim 1 as explained above.
Mae et al. does not teach an average thickness of the resin carbon layer.
However, Jang teaches anode active material of a lithium batty wherein a core is encapsulated by thin encapsulating layer containing a carbonaceous or graphitic material (Para. [0001], [0019]) (i.e. a resin carbon layer) wherein the average thickness of the thin encapsulating layer is less than 10 nm (overlapping with the claimed range) (Para. [0076]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mae et al. to incorporate the teaching of the thickness of thin encapsulating layer, as it would provide high lithium ion conductivity (Para. [0033]).
	Regarding the average thickness change rate and thickness change standard deviation, Jang et al. further teaches the thin encapsulating layer preferably does not significantly expand (Para. [0016]) as expansion and contraction (i.e. a thickness change) lead a significantly shortened charge-discharge cycle life. Mao et al. also teaches silicon particle (present in the resin layer) volume expansion during cycling destroys the mechanical integrity of the electrode and leads to rapid capacity loss during battery cycling (Para. [0005]), thus one of ordinary skill in the art would have been motivated to decrease the thickness change rate of the resin carbon layer including silicon particles to minimize the thickness change rate / thickness change standard deviation of the resin carbon layer in order to prevent detrimental effects on charge-discharge cycle life and rapid capacity loss during cycling. Therefore the thickness change rate / thickness change standard deviation are recognized as result effective variables (i.e. a variable that achieves a recognized result) and modifying the thickness change rate / thickness change standard deviation in Mao et al. would be discovering the optimum range by routine experimentation. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 4, Mae et al. teaches all of the elements of the independent claim 1 as explained above.
Mae et a. teaches a carbon coating on the graphite particle (Para. [0066]) wherein the coating material includes resins (Para. [0026]) (i.e. a resin carbon layer) coated smoothly (Para. [0009], [0044]) on the surface of the graphite particle (i.e. the resin layer carbon layer comprises a conductive material).
Mae et al. does not explicitly teach the conductive material in the resin carbon layer comprises metal nanoparticles, conductive carbon black, acetylene black, graphene, carbon nanotubes or flake graphite.
However, Jang et al. teaches the encapsulating shell (i.e. the resin carbon layer) comprises carbon black, acetylene black, petroleum pitch or a combination thereof as electron-conducting (i.e. conductive) material (Para. [0088]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mae et al. to incorporate the teaching of carbon black and/or acetylene black in the resin carbon layer as it would provide an electrically conducting material providing high lithium ion conductivity (Para. [0015], [0033]). There is a reasonable expectation of success as the coating of Mae et al. also comprises petroleum pitch (Para. [0066]).  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729